836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Nathan A. THORNE, Petitioner.
No. 87-8023.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1987.Decided Dec. 15, 1987.

Nathan A. Thorne, petitioner pro se.
Before WIDENER and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner Nathan A. Thorne has applied to this Court for a writ of mandamus directing the district court to act on his 42 U.S.C. Sec. 1983 suit.


2
The district court has now entered a judgment dismissing his suit.  Thorne v. Bynum, C/A No. 86-570-N (E.D.Va. June 18, 1987).


3
Accordingly, although we grant leave to proceed in forma pauperis, the petition for writ of mandamus is dismissed as moot.


4
DISMISSED.